



2


12


Exhibit 10.1


ELANCO ANIMAL HEALTH, INC.


DIRECTORS’ DEFERRAL PLAN


Effective September 18, 2018




Preamble
The Directors’ Deferral Plan has been established by the Company for the purpose
of providing an opportunity for Directors of the Company who are not salaried
employees of the Company to voluntarily defer receipt of some or all of their
meeting fees and retainer and to share in the long-term growth of the Company by
acquiring, on a deferred basis, an ownership interest in the Company. Subject to
adjustment as provided in Section 5(f), the aggregate number of shares of Elanco
Animal Health, Inc. common stock that may be issued or transferred under this
Plan is 375,000. Shares issued under the Plan may be authorized and unissued
shares or treasury shares. The Plan is effective as of September 18, 2018.


    The Plan constitutes a plan of unfunded deferred compensation and is
intended to comply with the requirements of Section 409A. Notwithstanding any
other provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.


Section 1.
Definition of Terms

The following terms used in the Plan shall have the meanings set forth below:
(a)“Account” means one or more deferred compensation accounts maintained for
each Participant under the Plan. A Participant’s Account shall consist of a
Deferred Compensation Account and the Deferred Stock Account as described in
Section 5 hereof.
(b)“Annual Allocation Date” means the date as of which the annual allocation of
Shares described in Section 5(c) is credited to the Deferred Stock Account,
which shall be as soon as administratively feasible after the Annual Valuation
Date, but in no event later than the last Business Day in November of the
applicable Plan Year.
(c)“Annual Valuation Date” means the Valuation Date in November of each Plan
Year, on which the annual allocation of Shares referenced in Section 5(c) is
valued.
(d)“Beneficiary” means the person or persons who are designated by the
Participant or are otherwise entitled to receive benefits under the Plan in the
event of the Participant’s death, as provided in Section 6(d) hereof.
(e)“Board of Directors” means the Board of Directors of the Company.
(f) “Business Day” means a day on which the Company’s corporate headquarters are
open for regular business.
(g) “Code” means the Internal Revenue Code of 1986, as amended.
(h) “Company” means Elanco Animal Health, Inc., an Indiana corporation.
(i) “Deferral Amount” means the amount of a Participant’s Monthly Compensation
that is elected by a Participant for deferral under the Plan.





--------------------------------------------------------------------------------





(j)“Deferred Compensation Account” means the bookkeeping account described in
Section 5(a)(i). A sub-account shall be established within the Deferred
Compensation Account for each Plan Year in which a Deferred Stock Participant
elects to defer compensation into the Deferred Compensation Account in
accordance with Section 4(a).
(k)“Deferred Stock Account” means the bookkeeping account described in Section
5(a)(ii). A sub-account shall be established within the Deferred Stock Account
for each Plan Year in which a Deferred Stock Participant elects to defer
compensation into the Deferred Stock Account in accordance with Section 4(a) or
receives allocations of Shares under Section 5, to hold the Shares allocated
during such Plan Year.
(l)“Deferred Stock Participant” means a Director who is not a salaried employee
of the Company or Eli Lilly & Company or any of its affiliates.
(m)“Director” means a member of the Board of Directors of the Company.
(n)“Dividend Payment Date” means the date as of which the Company pays a cash
dividend on Shares.
(o)“Dividend Record Date” means the date established by the Board of Directors
as the record date for determining shareholders entitled to the dividend with
respect to any Dividend Payment Date.
(p)“Election Form” means the written or electronic form or forms approved by the
Plan Administrator and completed by the Participant specifying the Participant’s
election to defer Monthly Compensation pursuant to Section 4 and setting forth
the Participant’s Beneficiary designation and the terms of distribution of the
Participant’s Deferred Compensation Account and/or Deferred Stock Account
pursuant to Section 6.
(q) “Monthly Compensation” means the monthly retainer and the aggregate of all
other fees and retainers, including, but not limited to, meeting fees, committee
fees and committee chairperson fees to which a Director is entitled for services
rendered to the Company as a Director during the month, as established from time
to time by resolution of the Board of Directors. For avoidance of doubt, Monthly
Compensation does not include stock options granted to Directors or the Shares
allocated pursuant to Section 5 of this Plan.
(r)“Monthly Deferral Participant” means a Director who is not a salaried
employee of the Company (or Eli Lilly & Company or any of its affiliates) and
who elects to defer all or part of his or her Monthly Compensation pursuant to
the Plan in accordance with Section 4 hereof.
(s)“Participant” means any current or former Director with an outstanding
Account balance under the Plan.
(t)“Plan” means The Directors’ Deferral Plan, as amended and restated herein.
(u)“Plan Administrator” means the committee of the Board of Directors that is
charged with matters relating to the compensation of non-employee directors.
Except with respect to Section 5(f) of this Plan, the Plan Administrator may at
its discretion delegate any of its responsibilities to one or more individuals
provided that such delegation is in accordance with applicable laws.
(v)“Plan Year” means the calendar year from January 1 through December 31 with
respect to which compensation eligible for deferral under the Plan is earned.
(w)“Section 409A” means section 409A of the Code and the Treasury regulations
and other official guidance promulgated thereunder.
(x)“Separation from Service” means a “separation from service” within the
meaning of Section 409A.
(y) “Share” means a share of common stock of the Company.
(z)“Unforeseeable Emergency” means a severe financial hardship of a Participant
resulting from an illness or accident of such Participant or Beneficiary, such
Participant’s spouse or a dependent (as defined in section 152(a) of the Code)
of such Participant, loss of such Participant’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of such Participant, each as determined in the
manner consistent with Section 409A, and





--------------------------------------------------------------------------------





any other event or circumstance within the meaning of the term “unforeseeable
emergency” under Section 409A.
(aa)“Valuation Date” means for any month, the third Monday of the month, or if
Shares are not traded on the New York Stock Exchange on such third Monday, the
next day on which Shares are traded on the New York Stock Exchange.
Section 2.
Plan Administrator

(a)Authority. The Plan Administrator shall have full authority to administer the
Plan in accordance with its terms and to exercise all responsibilities and
authorities as provided herein, including the discretionary authorities to
determine the terms and conditions of deferrals of compensation under the Plan,
to determine the terms and conditions of crediting to and distributing from
Accounts under the terms of the Plan, and to adopt such rules and regulations
for administering the Plan as it may deem necessary or appropriate. The Plan
Administrator has the discretionary authority to interpret and construe all
provisions of the Plan, to remedy possible ambiguities, inconsistencies, or
omissions under the Plan, and to resolve all questions of fact arising under the
Plan. The decisions of the Plan Administrator shall be final, binding and
conclusive on all parties. No member of the Board of Directors, the Plan
Administrator nor any officers of the Company shall have any liability for any
action or determination taken under the Plan.
(b)Delegation; Expenses. The appropriate officer(s) of the Company as designated
by the Plan Administrator are authorized to act on behalf of the Plan
Administrator for the day-to-day administration of the Plan, subject to the
authority of the Plan Administrator. Expenses of the administration of the Plan
may be borne by the Company or may be deducted from Participants’ Accounts at
the sole discretion of the Plan Administrator.
Section 3.
Participation

The Plan Administrator may require a Participant to comply with such terms and
conditions as the Plan Administrator may specify in order for the Participant to
participate in the Plan.
Section 4.
Elections to Participate

(a)Deferral Elections. A Monthly Deferral Participant in the Plan may file an
Election Form with the Plan Administrator on or before the date specified in
accordance with Section 4(c) hereof. The Election Form shall permit the Monthly
Deferral Participant to specify the Deferral Amount, subject to a minimum annual
Deferral Amount of five thousand dollars ($5,000), for the deferral of Monthly
Compensation, or such amounts as may be specified by the Plan Administrator in
its sole discretion, and whether such Deferral Amount shall be credited in cash
to his or her Deferred Compensation Account or in Shares to his or her Deferred
Stock Account, pursuant to Section 5(a) hereof. The Election Form shall also set
forth the terms of distribution of the Participant’s Account in accordance with
Section 6 hereof and the Participant’s Beneficiary designation. All elections to
defer compensation under the Plan are irrevocable, and no changes to any
Election Form delivered to the Plan Administrator shall be permitted, except as
specifically provided under the terms of the Plan.
(b)Maximum Deferrals. A Monthly Deferral Participant may elect a Deferral Amount
of up to 100% of the Participant’s Monthly Compensation for a Plan Year. One
hundred percent (100%) of any annual allocation of Shares earned pursuant to
Section 5(c) will be automatically credited to a Deferred Stock Participant’s
Deferred Stock Account.
(c)Timing and Effect of Elections. Unless otherwise specified by the Plan
Administrator in accordance with the requirements of Section 409A, deferral
elections on an Election Form shall be made:
(i)In the case of Monthly Compensation or an annual Share allocation not
qualifying as “performance-based compensation” within the meaning of Section
409A, prior to the beginning of the Plan Year with respect to which the
compensation is earned; and
(ii)In the case of Monthly Compensation or an annual Share allocation which the
Plan Administrator has determined qualifies as “performance-based compensation”
within





--------------------------------------------------------------------------------





the meaning of Section 409A, no later than June 30th of the applicable Plan Year
with respect to which the compensation is earned.
Deferral elections shall apply to Monthly Compensation and annual Share
allocations with respect to the Plan Year for which the elections are made.
Participants will be required to make deferral elections for future Plan Years
at such times to be specified by the Plan Administrator in accordance with the
foregoing. If a Participant does not file an Election Form with the Plan
Administrator on or before the deadline established by the Plan Administrator
for deferral elections for a Plan Year, a Participant will be deemed not to have
elected to defer Monthly Compensation for such Plan Year, as applicable.
Notwithstanding the foregoing, in the first year in which an individual who is
newly elected or appointed to serve as a Director becomes eligible to
participate in the Plan, such individual may, not later than thirty (30) days
after the date he or she becomes eligible to participate in the Plan, elect in
accordance with the preceding provisions of this Section 4, to defer the receipt
of Monthly Compensation and set forth the terms of distribution of the
individual’s Account with respect to services to be performed after the filing
of the election with the Company. Notwithstanding the foregoing, no deferral
elections will be permitted under this Section 4 for the 2018 Plan Year.
Section 5.
Accounts and Interest Credits

(a)Participant Accounts. Accounts shall be maintained for each Participant under
the Plan as follows:
(i)Deferred Compensation Account - The Company shall maintain a Deferred
Compensation Account in the name of each Monthly Deferral Participant who elects
to have a Deferral Amount credited in cash pursuant to Section 4 hereof for a
given Plan Year. The Deferred Compensation Account shall be denominated in U.S.
dollars, rounded to the nearest whole cent. For each month, Deferral Amounts
allocated to a Deferred Compensation Account shall be credited to the Deferred
Compensation Account as of the last Business Day of the month.
(ii)Deferred Stock Account - The Company shall maintain a Deferred Stock Account
for each Deferred Stock Participant and for each Monthly Deferral Participant
who elects to have a Deferral Amount credited in Shares. The Deferred Stock
Account shall be denominated in Shares and maintained in fractions rounded to
six (6) decimal places. Deferral Amounts intended to be allocated to a Deferred
Stock Account shall be credited on a monthly basis, as soon as administratively
feasible following the Valuation Date for the applicable month, but in no event
later than the last Business Day of such month. The annual allocations of Shares
for Deferred Stock Participants described in section (c) below shall be credited
to the applicable Deferred Stock Account on the Annual Allocation Date. Shares
and, if necessary, fractional Shares, shall be credited based upon the closing
price of Shares on the New York Stock Exchange on the Valuation Date for that
month. Notwithstanding any other provision of the Plan, Shares allocated to a
Deferred Stock Account shall be hypothetical and not issued or transferred by
the Company until payment is made pursuant to Section 6 hereof.
A Participant’s Account shall consist of book entries only and shall not
constitute a separate cash or Share fund or other asset held in trust or as
security for the Company’s obligation to pay the amount of the Account to the
Participant. The balance of a Participant’s Account shall be adjusted pursuant
to this Section 5 and reduced by the amount of applicable tax withholding,
distributions and expenses. A Participant’s Account may include sub-accounts as
the Company considers necessary or advisable for purposes of maintaining a
proper accounting of amounts credited or debited for a Participant under the
Plan. A Participant shall receive or have on-line access to a statement of such
Participant’s Account no less frequently than once a year following the end of
each Plan Year.





--------------------------------------------------------------------------------





(b)Crediting of Deferral Amount. A Participant who has filed an Election Form
with the Plan Administrator for the deferral of Monthly Compensation with
respect to a Plan Year shall have the Deferral Amount deducted from the
applicable compensation and credited to the Participant’s appropriate Account
under the Plan. The Deferral Amount so credited shall be reduced by applicable
tax withholding, distributions and expenses.
(c)Annual Share Allocation. On the Annual Allocation Date of each Plan Year,
there shall be allocated to the Deferred Stock Account of each person who (i) is
a Deferred Stock Participant on the Annual Valuation Date of that Plan Year or
(ii) was a Deferred Stock Participant at any time subsequent to the last Annual
Valuation Date, as part of his or her compensation for service on the Board of
Directors, the number of Shares specified from time to time by resolution of the
Board of Directors. This allocation shall in no event be more than the lesser of
(i) 30,000 Shares or (ii) the number of Shares equal in value to $800,000 minus
the director’s total cash compensation for the Plan Year (including for this
purpose, but not limited to, any cash compensation deferred into this Plan
pursuant to an election under Section 4(a) above), as of the Annual Valuation
Date.
(d)Interest Credits. The Deferred Compensation Accounts of Participants shall be
credited with interest computed each Plan Year or portion thereof at a rate
equal to 120% of the long-term applicable federal rate, with monthly compounding
(as prescribed under section 1274(d) of the Code), as in effect for the month of
December for the immediately preceding Plan Year. Such interest shall accrue on
all Deferral Amounts and prior earnings thereon of Deferred Compensation
Accounts and be credited daily to such accounts.
(e)Cash Dividends. Cash dividends paid on Shares shall be deemed to have been
paid on the Shares allocated to each Participant’s Deferred Stock Account as if
the allocated Shares were actual Shares issued and outstanding on the Dividend
Record Date. An amount equal to the amount of such dividends shall be credited
in Shares to each Deferred Stock Account as of the Dividend Payment Date, based
upon the applicable closing price for the Shares on such Dividend Payment Date,
as determined by the Plan Administrator.
(f)Capital Adjustments. The number of Shares referred to in the Preamble and
Section 5 hereof and the number of Shares allocated to each Deferred Stock
Account shall be adjusted by the Plan Administrator, in the event of any
subdivision or combination of Shares or any stock dividend, stock split,
reorganization, recapitalization, or consolidation or merger with the Company as
the surviving corporation, or if additional shares or new or different shares or
other securities of the Company or any other issuer are distributed with respect
to Shares through a spin-off or other extraordinary distribution.
(g)Vesting of Accounts. A Participant is fully vested in his or her Account at
all times.
Section 6.
Distribution of Accounts

(a)Distribution upon Separation from Service. A Participant shall specify on an
Election Form the manner in which the amounts deferred in the Deferred
Compensation Account and the Deferred Stock Account, as applicable, for a Plan
Year (and earnings thereon) shall be distributed from the Participant’s Account
upon the Participant’s Separation from Service. All elections are irrevocable,
and no changes shall be permitted to any Election Form delivered to the Plan
Administrator, except as specifically provided under the terms of the Plan. A
Participant may elect, to the extent permitted by the Plan Administrator and set
forth on the Election Form, that such portion of the Account be distributed upon
a Participant’s Separation from Service either in:
(i)Lump Sum payment in January of the second Plan Year following the Plan Year
in which the Participant’s Separation from Service occurs; or
(ii)Annual Installment payments over a period of two (2) to ten (10) years
commencing in January of the second Plan Year following the Plan Year in which
the Participant's Separation from Service occurs, with subsequent installment
payments to be made in each January within the applicable period.





--------------------------------------------------------------------------------





If a Participant fails to make a timely payment election on the Election Form
for a Plan Year, the amounts deferred in the Deferred Compensation Account and
the Deferred Stock Account, as applicable, for such Plan Year (and earnings
thereon) shall be distributed in a lump sum in accordance with Section 6(a)(i)
hereof. Notwithstanding the foregoing or anything to the contrary in this Plan,
amounts deferred, allocated, or credited in or with respect to the 2018 Plan
Year shall be distributed in a lump sum under Section 6(a)(i) above, and no
Participant election shall be permitted with respect to such amounts.
(b)Form of Distributions. All distributions of a Participant’s Deferred
Compensation Account under the Plan shall be made in cash. Except as provided in
Section 6(f), all distributions of a Participant’s Deferred Stock Account shall
be paid in Shares, at which time the Shares shall be issued or transferred from
the books of the Company to the Participant. All Shares to be issued or
transferred hereunder may be newly issued or treasury shares. Fractional Shares
shall not be issued or transferred to a Participant, provided that in the case
of a final payment under the Plan with respect to a Participant, any fraction
remaining in the Participant’s Deferred Stock Account shall be rounded up to the
next whole Share and that number of whole Shares shall be issued or transferred.
The value of the Deferred Stock Account is calculated with reference to the
closing price of Shares on the last trading day of the prior Plan Year.
(c)Distribution of Account. The Company shall distribute amounts from the
Participant’s Deferred Compensation Account and the Deferred Stock Account in
the manner and on the date(s) applicable under this Section 6. If the payment
option described in Section 6(a)(i) hereof is applicable, the amount of the lump
sum shall be calculated using the valuation of the applicable portion of the
Participant’s Account as of the December 31 preceding the date of the payment.
If the payment option described in Section 6(a)(ii) hereof is applicable, the
amount of each installment shall be calculated using the valuation of the
applicable portion of the Participant’s Account as of the December 31 preceding
the date of the installment payment divided by the number of installment
payments that have not yet been made.
(d)Distribution upon Death. Notwithstanding any election made by a Participant
or any other provision of this Section 6 to the contrary, if a Participant dies
before full distribution of his or her Account balance, any remaining balance
shall be distributed to the Participant’s Beneficiary in a lump sum within 90
days following the date of the Participant’s death. The amount of such lump sum
distribution shall be calculated using the valuation of the Participant’s
Account as of the date preceding the date of distribution. Any payment required
to be made to a Participant under the Plan that cannot be made due to the
Participant’s death shall be made to the Participant’s Beneficiary, subject to
applicable law. Each Participant shall have the right to designate one or more
Beneficiaries, and to change a Beneficiary designation, from time to time by
filing a written notice with the Plan Administrator. In the event that a
Beneficiary does not survive the Participant and no successor Beneficiary is
selected, or in the event no valid Beneficiary designation has been made, the
Participant’s Beneficiary shall be the Participant’s estate.
(e)Unforeseeable Emergency. Upon the written request of a Participant, the Plan
Administrator may permit the Participant to withdraw some or all of the
Participant’s Account for the purpose of enabling the Participant to meet the
immediate needs created by an Unforeseeable Emergency. The circumstances that
will constitute an Unforeseeable Emergency will depend upon the facts of each
case, but in any case, the amounts distributed with respect to an Unforeseeable
Emergency shall not exceed the amounts necessary to satisfy such Unforeseeable
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets, to the extent that the
liquidation of such assets would not itself cause severe financial hardship, or
by cessation of deferrals under the Plan.
(f)Payment of Cash in Lieu of Shares. If at any time the Plan Administrator
determines that payment of Shares to a Participant (or a Participant’s
Beneficiary) or the ownership or subsequent





--------------------------------------------------------------------------------





disposition of such Shares by such Participant or Beneficiary may violate or
conflict with any applicable law or regulation, as determined by the Plan
Administrator in its sole discretion, the Plan Administrator shall pay all or a
portion of the Participant’s Deferred Stock Account in cash.
(g)Withholding Taxes. All distributions of a Participant’s Account under the
Plan shall be subject to income tax and other withholdings that the Plan
Administrator deems necessary or appropriate, and the Plan Administrator may
reduce the amount credited to any Participant’s Account to the extent it deems
necessary to satisfy tax withholding requirements. Participants or Beneficiaries
receiving distributions under the Plan shall bear all taxes on amounts paid
under the Plan to the extent that taxes are not withheld thereon, irrespective
of whether withholding is required.
Section 7.
Administrative Matters

(a)Claims Procedure. Any person making a claim for benefits hereunder shall
submit the claim in writing to the Plan Administrator. If the Plan Administrator
denies the claim in whole or in part, it shall issue to the claimant a written
notice explaining the reason for the denial and identifying any additional
information or documentation that might enable the claimant to perfect the
claim. The claimant may, within sixty (60) days of receiving a written notice of
denial, submit a written request for reconsideration to the Plan Administrator,
together with a written explanation of the basis of the request. The Plan
Administrator shall consider any such request and shall provide the claimant
with a written decision together with a written explanation thereof. No legal
action may be commenced or maintained against the Plan more than one year after
the Plan Administrator wholly or partially denies, or is deemed to have wholly
or patially denied, a claim for Plan benefits. All interpretations,
determinations, and decisions of the Plan Administrator in respect of any claim
shall be final, binding and conclusive.
(b)Incapacity. If the Plan Administrator determines that any person entitled to
benefits under the Plan is unable to care for his or her affairs because of
illness, accident or other physical and mental incapacity, any payment due
(unless a duly qualified guardian or other legal representative has been
appointed) may be paid consistent with the terms described herein for the
benefit of such person to such person’s spouse, parent, brother, sister, adult
child or other party deemed by the Plan Administrator in its sole discretion to
ensure proper care for such person.
(c)Inability to Locate. If the Plan Administrator is unable to locate a person
to whom a payment is due under the Plan for a period of twelve (12) months,
commencing with the first day of the month as of which the payment becomes
payable, the total amount payable to such person shall be forfeited.
(d)Liability. Any decision made or action taken by the Board of Directors, the
Plan Administrator, or any employee of the Company or any of its subsidiaries,
arising out of or in connection with the construction, administration,
interpretation, or effect of the Plan, shall be absolutely discretionary, and
shall be conclusive and binding on all parties. Neither the Plan Administrator
nor a member of the Board of Directors and no employee of the Company or any of
its subsidiaries shall be liable for any act or action hereunder, whether of
omission or commission, by any other member or employee or by any agent to whom
duties in connection with the administration of the Plan have been delegated or,
except in circumstances involving bad faith, for anything done or omitted to be
done.
(e)Notices. No notice, election or communication in connection with the Plan
made or submitted by any Participant, claimant or other person shall be
effective unless duly executed and filed with the Plan Administrator (including
any of its representatives, agents, or delegates) in the form and manner
required by the Plan Administrator.
(f)Waiver. No term, condition, or provision of the Plan shall be deemed waived
unless the purported waiver is in writing signed by the Plan Administrator. No
waiver signed by the Plan Administrator shall be deemed a continuing waiver
unless so specifically stated in the writing, and any such waiver shall operate
only for the stated period and only as to the specific term, condition, or
provision waived, and shall apply only to the individual or individuals seeking
the waiver.
Section 8.
Unfunded Status






--------------------------------------------------------------------------------





All Accounts and all rights of Participants to benefits under the Plan are
unfunded obligations of the Company. Plan benefits shall be paid from the
general assets of the Company, and Participants shall have the status of an
unsecured general creditor of the Company with respect to all interests under
the Plan. The Plan is a plan of unfunded deferred compensation. Notwithstanding
the foregoing, the Company may, but shall not be required to, establish a trust
or other funding vehicle under the Plan that does not affect the Plan’s status
as a Plan of unfunded deferred compensation.
Section 9.
Nontransferability; Successors

No interest of any person in, or right to receive a distribution under, the Plan
shall be subject in any manner to sale, transfer, assignment, pledge,
attachment, garnishment, or other alienation or encumbrance of any kind; nor may
such interest or right to receive a distribution be taken, either voluntarily or
involuntarily for the satisfaction of the debts of, or other obligations or
claims against, such person.
The obligations of the Company under the Plan will be binding upon the Company’s
successors, transferees and assigns.
Section 10.
Limitation of Rights

Nothing in the Plan shall confer upon any Participant the right to continue to
serve as a Director of the Company, or the right to serve the Company in an
employment capacity. Nothing in the Plan shall be interpreted as creating a
right of a Participant to receive any compensation or benefit from the Company.
A Participant shall have no rights as a shareholder of the Company with respect
to any Shares until the Shares are issued or transferred to the Participant on
the books of the Company.
Section 11.
Enforceability and Governing Law

To the extent not preempted by federal law, the Plan shall be construed,
administered and enforced in accordance with the laws of the State of Indiana,
regardless of the law that might otherwise govern under applicable principles or
provisions of choice or conflict of law doctrines. To the extent that any
provision of the Plan or portion thereof shall be found to be invalid or
unenforceable, such provision or portion of the Plan shall be considered deleted
herefrom and the remainder of such provision and the Plan shall be construed and
enforced as if such illegal or invalid provision had never been inserted herein.
In addition, the remainder of the Plan shall be unaffected and shall continue in
full force and effect.
Section 12.
Forum Selection

To the fullest extent permitted by law, any action brought in whole or in part
relating to the Plan the lawfulness of any Plan provision, the administration of
the Plan, or the performance or non-performance of the Plan’s administrators and
fiduciaries, shall be filed in one of the following jurisdictions: (i) the
jurisdiction in which the Plan is principally administered, which is currently
the United States District Court for the Southern District of Indiana; or (ii)
in the case of a putative class action, the jurisdiction in which the largest
number of putative class members resides (or if that jurisdiction cannot be
determined, the jurisdiction in which the largest number of class members is
reasonably believed to reside).
If any action is filed in a jurisdiction other than one of those described
above, then the Plan, all parties to such action that are related to the Plan
(such as a Plan fiduciary, administrator or party in interest) and all alleged
Plan Participants and Beneficiaries shall take all necessary steps to have the
action removed to, transferred to or re-filed in a jurisdiction described above.
Such steps may include, but are not limited to, (i) a joint motion to transfer
the action; or (ii) a joint motion to dismiss the action without prejudice to
its re-filing in a jurisdiction described above, with any applicable time limits
or statutes of limitations applied as if the suit or class action allegation had
originally been filed or asserted in a jurisdiction described above at the same
time that it was filed or asserted in a jurisdiction not described therein.





--------------------------------------------------------------------------------





This forum selection provision is waived, with respect to an action, if no party
invokes it within 120 days of the filing of an action. This provision does not
relieve any claimant from any obligation existing under the Plan or by law to
exhaust administrative remedies before initiating litigation.
Section 13.
Scrivener’s Errors

The Plan shall be applied and interpreted without regard to any scrivener’s
error in this instrument. The determination whether a scrivener's error has
occurred shall be made by the Plan Administrator in the exercise of the Plan
Administrator’s best judgment and sole discretion, based on the Plan
Administrator’s understanding of the intent of the Company as settlor of the
Plan, and taking into account such evidence, written or oral, as the Plan
Administrator deems appropriate or helpful. The Plan Administrator is authorized
to correct any scrivener’s errors the Plan Administrator discovers in this
instrument, retroactively or prospectively.
Section 14.
Rules of Construction

For purposes of the Plan, unless the contrary is clearly indicated by the
context:
(a)
the use of the masculine gender in this Plan shall also include within its
meaning the feminine gender and vice versa;

(b)
the use of the singular shall also include within its meaning the plural and
vice versa;

(c)
the word "include" shall mean to include, but not to be limited to;

(d)
any reference to a statute or section of a statute shall further be a reference
to any successor or amended statute or section, and any regulations or other
guidance of general applicability issued thereunder;

(e)
the title of an officer, employee, or entity used in this Plan means the
respective officer, employee, or entity of Elanco Animal Health, Inc., and means
any successor title to such position as such title may be changed from time to
time;

(f)
references to the Plan Administrator, or other named fiduciary, officer or
employee of the Company, or other person or entity with responsibility or
authority under the Plan shall include delegates (if any) of such entity or
person, with respect to such entity’s or person’s delegated responsibilities;
and

(g)
the captions and headings of each article, section, paragraph, and other
provision of the Plan are for convenience and reference only and are not to be
considered in interpreting the terms and conditions of the Plan.

Section 15.
Effective Date; Amendment and Termination

The Plan was approved by the Company’s shareholders on September 17, 2018 and is
effective for deferrals on and after September 18, 2018 and for each Plan Year
thereafter until terminated by the Board of Directors. The Board of Directors
may amend or terminate the Plan at any time and in any manner; provided that no
amendment or termination shall reduce the amount credited to a Participant’s
Account at the time of any such amendment or termination, and no amendment shall
be effective that shall cause the Plan to fail to meet the requirements of
Section 409A. Upon termination of the Plan in accordance with the requirements
of Section 409A, (i) all future deferrals of compensation will cease, (ii) all
Accounts will continue to receive interest credits (or be invested) as permitted
under the Plan, and (iii) all Accounts will be distributed in accordance with
the Participant’s elections under the provisions of the Plan, unless the Company
determines in its sole discretion that all such amounts shall be distributed
upon termination in accordance with the requirements of Section 409A.





